TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00191-CR



                               Marco Antonio Valdez, Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-15-0105-SB, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant Marco Antonio Valdez filed a notice of appeal on March 22, 2016.

Appellant’s counsel requested and received three extensions of time to file appellant’s brief.

Counsel has now filed a motion seeking an additional extension of time to file the brief.

               We grant the motion for extension of time to file appellant’s brief and order

appellant’s counsel, Angela Moore, to file the brief no later than November 21, 2016. If the brief

is not filed by that date, counsel may be required to show cause why she should not be held in

contempt of court.

               It is ordered on November 1, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Do Not Publish